DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/6/20, 3/16/20, 7/7/20 and 12/9/20 have been considered by the examiner.

Drawings
The drawings received on 3/11/20 are acceptable.

Allowable Subject Matter
Claims 1-14 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a Circuitry comprising a DC-DC converter including the  limitation “the charging phase is terminated when an inductor current flowing through the inductance reaches a compensated peak-current threshold, wherein the compensated peak-current threshold compensates for charging-phase loop delay; and the discharging phase is terminated when the inductor current reaches a compensated valley-current threshold, 
 Claim 8 is allowed because the prior art of record fails to disclose or suggest a method for operating a DC-DC converter in burst mode including the limitation “charging an inductance and a capacitance connected to the DC-DC converter until an inductor current flowing through the inductance reaches a compensated peak-current threshold, wherein the compensated peak-current threshold compensates for charging-phase loop delay; and discharging the inductance until the inductor current reaches a compensated valley-current threshold, wherein the compensated valley-current threshold compensates for discharging-phase loop delay“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sheehan (US 7,936,160) discloses an apparatus and method for valley emulated current mode control. 
Wu et al. (US 2001/0006160 A1) disclose a single inductor multiple output DC-DC converter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838